Citation Nr: 0212699	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-14 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 18, 1998, 
for the grant of permanent and total disability for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a  rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted pension benefits, effective May 18, 
1998.  The veteran has appealed the effective date assigned.


FINDINGS OF FACT

1.  Entitlement to a permanent and total rating for pension 
purposes was denied by the RO in an October 1992 rating 
decision.  The veteran was notified of the decision in 
December 1992 and did not file a timely notice of 
disagreement.  

2.  In February 1996, the veteran filed an informal claim for 
entitlement to a permanent and total rating for pension 
purposes.  

3.  Entitlement to a permanent and total rating for pension 
purposes was denied by the RO in a September 1996 rating 
decision.  The veteran was notified of the decision at that 
time and did not file a timely substantive appeal.  

4.  The veteran's representative submitted an informal claim 
for entitlement to a permanent and total rating for pension 
purposes on April 20, 1998.

5.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to a permanent and 
total rating for pension purposes between February 1996 and 
April 20, 1998.


CONCLUSIONS OF LAW

1.  The October 1992 and September 1996 RO rating decisions, 
denying entitlement to a permanent and total rating for 
pension purposes, are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).

2.  The legal criteria for an effective date of April 20, 
1998, for the grant of a permanent and total rating for 
pension purposes have been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  

Additionally, in the June 2000 statement of the case, the RO 
explained why an effective date of May 18, 1998, was assigned 
and why an effective date earlier than that date was legally 
precluded.  The RO also provided the veteran with the 
pertinent regulations that applied to his claim for an 
earlier effective date.  This determination was mailed to the 
veteran and his representative, the Disabled American 
Veterans, and neither was returned by the United States 
Postal Service as undeliverable.  Thus, he and his 
representative are presumed to have received this 
notification.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

As to assisting the veteran with obtaining relevant records, 
the Board notes that the veteran reported VA treatment and 
private treatment for his various nonservice-connected 
disabilities.  The record reflects that the RO submitted 
requests to obtain all of the records identified by the 
veteran and that such records were received and associated 
with the claims file.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
the nonservice-connected disabilities that have not been 
associated with the claims file.  

The Board  is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than May 18, 1998, is 
warranted for the grant of permanent and total disability for 
pension purposes.  An examination conducted in 2002 would not 
assist in the grant of an effective date more than four years 
ago.  Thus, the Board finds that VA was not under an 
obligation to have the veteran examined for the purposes of 
this claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, the 
Board finds that the case need not be referred to the veteran 
for further argument as the Board's consideration of the new 
regulations in the first instance does not prejudice the 
veteran and the changes articulated in the new legislation 
are less stringent.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Decision

The veteran asserts that the effective date for the grant of 
permanent and total disability for pension purposes should be 
the date of his original claim.  He states that the current 
grant of pension benefits was based upon the same evidence 
that the RO had at the time of the October 1992 decision, and 
thus an earlier effective date is warranted.

The record reflects that the veteran first filed a claim for 
permanent and total disability for pension purposes in April 
1992.  The RO denied the claim and denied claims for service 
connection for a seizure disorder, insomnia, loss of memory, 
and slurred speech in an October 1992 rating decision and 
notified the veteran of the decision on December 9, 1992.  On 
November 16, 1993, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated, "Reference 
your letter dated 12-9-92.  I do not agree with your 
findings[,] therefore I am filing a 'NOTICE OF 
DISAGREEMENT.'"  He attached a copy of the December 1992 
letter, where he underlined the following words: seizure 
disorder, dizziness, loss of memory, slurred, military 
medical records are negative, history of head injury, at 
enlistment, your records showed that you complained of 
frequent trouble sleeping.

On March 11, 1994, the RO wrote to the veteran, stating it 
had received his VA Form 21-4138, which had been received in 
November 1993.  The RO asked the veteran to discuss the issue 
or issues with which he disagreed and asked that the veteran 
furnish this information within 60 days.  

On a VA Form 21-4138, received on May 17, 1994, the veteran 
attached a copy of the March 11, 1994, letter, and asked if 
he could have an extension of 60 days so that he could 
accumulate additional evidence.

On May 26, 1994, the RO informed the veteran that it had 
received his notice of disagreement from the December 1992 
rating decision and that it was not timely.  The RO stated 
that the veteran could appeal this determination.  

On February 29, 1996, the veteran submitted a VA Form 21-527, 
Income-Net Worth and Employment Statement.  In it, he 
indicated he was still pursuing a claim for pension.  The RO 
denied the claim for pension in a September 1996 rating 
decision and notified the veteran of the decision on 
September 18, 1996.  On April 27, 1997, the veteran's 
representative submitted a notice of disagreement as to the 
denial of pension benefits, and the RO issued a statement of 
the case on December 4, 1997.  On April 20, 1998, the 
veteran's representative submitted a statement, indicating 
that the veteran continued to disagree with the RO's denial 
of pension benefits.  On May 18, 1998, the veteran submitted 
a VA Form 9, Appeal to the Board of Veterans' Appeals, 
wherein he stated he was petitioning the Board for relief in 
relation to his nonservice-connected pension claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991) (emphasis added); 38 C.F.R. § 3.400 (2001).

Under 38 C.F.R. § 3.155(a) (2001), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an earlier 
effective date of April 20, 1998, for the award of permanent 
and total disability for pension purposes.  An effective date 
earlier than April 20, 1998, is legally precluded.  The 
reasons for these determinations are explained below.

Initially, the Board will address the finality of the October 
1992 and September 1996 decisions.  

The veteran was notified of the October 1992 rating decision, 
which denied entitlement to permanent and total disability 
for pension purposes, and denied several claims for service 
connection, by way of a December 9, 1992, letter.  He was 
informed in the letter that if he disagreed with the 
decision, he could do the following, in part:

You may appeal our determination to the 
[Board].  To appeal, send this office a 
Notice of Disagreement within 1 year from 
the date of the letter which accompanies 
this form.  A Notice of Disagreement is a 
letter telling this office that you wish 
to appeal.  If more than one benefit is 
involved, you should identify the benefit 
or benefits for which you are appealing.

(Emphasis added.)  See 38 C.F.R. § 20.201 (1993) (If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified).

On November 16, 1993, the veteran submitted a statement, 
wherein he referred to the December 9, 1992, letter and 
stated that he did not agree with the findings and was filing 
a notice of disagreement.  Although he was informed in the 
December 9, 1992, letter that if there was more than one 
benefit involved that he must identify the issue or issues 
with which he disagreed, the veteran did not identify the 
issue or issues with which he disagreed.

In March 1994, the RO properly sought clarification as to 
what issue or issues with which the veteran disagreed and 
requested the veteran to provide, within 60 days, the issues 
the veteran was appealing.  See 38 C.F.R. § 19.26 (1993) 
(when a notice of disagreement is received following a 
multiple-issue determination and it is not clear which issue 
or issues the claimant desires to appeal, clarification 
sufficient to identify the issue or issues being appealed 
should be requested from the claimant or his or her 
representative.)  In May 1994, rather than clarify which 
issue or issues with which he disagreed, the veteran 
submitted a request for an extension of time.  Under 
38 C.F.R. § 3.109 (1994), it stated that an extension of time 
can be granted when good cause is shown as to why the 
required action could not have been taken during the time 
period.  The veteran did not submit any evidence of good 
cause in his May 1994 statement of request for the extension 
of time, and the RO used its discretion and denied the 
veteran's request.  On May 26, 1994, the RO properly notified 
the veteran that it had determined that the veteran had not 
shown good cause for the request for the extension of time 
and determined that the veteran had not submitted a timely 
notice of disagreement with the October 1992 rating decision.  
The RO informed the veteran that he had the right to appeal 
this determination.  The record does not reflect that the 
veteran appealed this determination.

Thus, because the veteran did not submit a timely notice of 
disagreement with the October 1992 rating decision, 
identifying that he disagreed with the denial of permanent 
and total disability for pension purposes, that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Therefore, an effective date earlier than October 1992 cannot 
be granted.

In February 1996, the veteran submitted an informal claim for 
entitlement to permanent and total disability for pension 
purposes.  In a September 1996 rating decision, the RO denied 
the claim for permanent and total disability for pension 
purposes and informed the veteran of this determination in a 
September 18, 1996, letter.  The veteran submitted a timely 
notice of disagreement and a statement of the case was issued 
on December 4, 1997.  In the December 1997 statement of the 
case, the RO informed the veteran that to complete his 
appeal, he must file a "formal appeal."  The RO stated that 
the veteran should use the attached VA Form 9 to complete his 
appeal and that he must file his appeal "with this office 
within 60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying you of the action you have appealed."  
See 38 C.F.R. § 20.302 (b) (1997).  The RO then stated, "If 
we do not hear from you within this period, we will close 
your case."  (Bold in original.)  

On April 20, 1998, the veteran's representative submitted a 
"Statement of Accredited Representative in Appealed Case" 
in lieu of VA Form 646, indicating that the veteran disagreed 
with the denial of permanent and total disability for pension 
purposes.  The veteran's VA Form 9, was not received until 
May 18, 1998.

Here, the one-year period following the issuance of the 
September 1996 rating decision expired on September 18, 1997, 
and the 60-day period following the issuance of the statement 
of the case expired on February 2, 1998.  Neither the April 
1998 submission by the veteran's representative nor the May 
1998 submission by the veteran would be a timely filed 
substantive appeal.  Accordingly, the September 1996 rating 
decision, which denied entitlement to permanent and total 
disability for pension purposes, is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Therefore, an effective date 
earlier than September 1996 for the award of pension benefits 
cannot be granted.

While the RO construed the veteran's VA Form 9, as an 
informal claim for entitlement to permanent and total 
disability for pension purposes, the Board finds that the 
veteran's representative's statement, submitted on April 20, 
1998, could also be construed as an informal claim for 
pension benefits.  Accordingly, the Board finds that an 
effective date of April 20, 1998, is warranted for the grant 
of permanent and total disability for pension purposes.  

An effective date earlier than April 20, 1998, however, is 
legally precluded.  As stated above, the effective date 
cannot precede September 1996, as that is the most recent 
final rating decision that denied pension benefits.  
Following the lapse of time for when the veteran could 
complete his appeal with the September 1996 rating decision, 
here, February 1998, the first piece of evidence that could 
be construed as an informal claim for pension benefits, was 
the veteran's representative's April 20, 1998, statement.  
The Board finds that the April 20, 1998, effective date is 
the earliest date possible based upon the facts in this case 
and the law and regulations.

Here, the law and regulation state that the effective date 
for a claim reopened after final disallowance will be the 
date of claim or date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Even if 
entitlement arose prior to the date of claim, the later date 
is the veteran's most recent claim for entitlement to 
permanent and total disability for pension purposes, which 
was received at the RO on April 20, 1998.  The Board is bound 
by the applicable statutes and regulations pertaining to VA.  
38 C.F.R. § 19.5 (2001).  For the reasons stated above, an 
effective date earlier than April 20, 1998, cannot be 
granted.

As to the veteran's request that an earlier effective date be 
granted, the Board has determined that the effective date 
should be April 20, 1998.  However, to the extent that the 
veteran asserts he warrants an effective date earlier than 
that, the Board finds that such is legally precluded.  As to 
that part of the veteran's claim, the Board notes that the 
United States Court of Appeals for Veterans Claims has held 
that in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date of April 20, 1998, for the 
award of permanent and total disability for pension purposes 
is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

